Jack Holt, Jr., Chief Justice. Appellant Stephanie Bradley brought suit against appellees Thomas French and his mother Mildred French for the wrongful death of Ms. Bradley’s daughter Nicole. She alleged that a vehicle driven by Thomas French, who was intoxicated, collided with a car driven by Nicole, causing her death. Suit against Mildred French was based upon the theory of negligent entrustment. The trial court granted summary judgment on behalf of Ms. French pursuant to Ark. Code Ann. § 27-14-911 (1987). From that order comes this appeal. We dismiss the appeal because the order appealed from did not comply with ARCP Rule 54(b). Rule 54(b) provides that when multiple parties are involved, the court may direct the entry of final judgment as to one or more but fewer than all of the parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. Here, the order appealed from had no such determination or direction, and as far as can be discerned from the record, Thomas French remains a defendant. See Widmer v. Touhey, 297 Ark. 85, 759 S.W.2d 562 (1988); King v. Little Rock School District, 296 Ark. 552, 758 S.W.2d 708 (1988).  As the order appealed from did not comply with the requirements of the rule, it is not an appealable one. We are obliged to raise the point because it is a jurisdictional requirement. Widmer, supra. Appeal dismissed.